Exhibit 10(p)(8)

AMENDMENT TO THE

ALCOA DEFERRED COMPENSATION PLAN

The American Jobs Creation Act of 2004 requires certain changes to plan
provisions required by Section 409A of the Internal Revenue Code, and
regulations thereunder. In order to comply with the requirements and clarify
certain plan provisions, the plan is amended as follows:

1.  Due to the change of the Company’s name, Aluminum Company of America is
replaced with Alcoa Inc. throughout.

2.  A new second paragraph is added to the Plan as follows:

Effective January 1, 2009, the AFL Deferred Compensation and Excess Plan, (which
was created by the merger of the Alcoa Fujikura Ltd. Telecommunications Division
Deferred Compensation Plan and Alcoa Fujikura Ltd. Deferred Compensation Plan
effective January 1, 1993) (“AFL Plan”) is merged into this Plan and this Plan
is the surviving plan. All Pre-2005 Credits from the AFL Plan and earnings
thereon will continue to be treated as Pre-2005 Credits under this Plan. All
Post-2004 Credits from the AFL Plan and earnings thereon, including all account
balances of any Participant with less than three (3) years of Continuous Service
as of January 1, 2005, will be treated as Post-2004 Credits under this Plan.

3.  Effective January 1, 2008, the definition of Beneficiary is amended by
adding the following sentence:

Effective January 1, 2008, Beneficiary will also include any person or persons
designated in writing by a Participant’s Beneficiary, to receive benefits in the
event of the Participant’s Beneficiary’s death.

4.  Effective January 1, 2005, the word “retirement” is replaced with the
defined term “Retirement” throughout.

5.  Effective January 1, 2009, the definition of Continuous Service is restated
to terminate continuous service after 6 months for most absences as follows:

“Continuous Service” means, except as modified by the balance of this
definition, the period of continuous employment with the Company, Subsidiary or
Affiliate, either as a salaried employee or as an hourly-rated employee, subject
to such rules as may be adopted from time to time by the Committee. Continuous
Service shall terminate upon any quit, dismissal, discharge or any other
termination of employment with the Company, Subsidiary or Affiliate; any
determination by the Committee that employment with these entities has
terminated shall be conclusive. Continuous Service upon reemployment does not
include any



--------------------------------------------------------------------------------

Continuous Service accrued prior to a termination of Continuous Service, except
that if a Participant’s Continuous Service is terminated by reason of Retirement
or a Nonforfeitable Circumstance, Continuous Service at the time of such
termination shall be reinstated upon the date of his or her reemployment with
the Company, a Subsidiary or Affiliate. Effective January 1, 2009, absences from
such employment due to inactive status, sick leave, leave of absence or layoff
shall constitute a termination of Continuous Service after such status has
continued for 6 months, except to the extent the Participant has the legal right
to be reemployed either through contract or statute. Effective as of July 1,
1998 all years of service accrued with Alumax, Inc. or any of its subsidiaries
(“Alumax”) on and after June 16, 1998, by any Participant who was actively
employed with Alumax on June 16, 1998, will be taken into account to determine
Continuous Service.

6.  Due to the change in the name of the committee, the term “Inside Director
Committee” is replaced with “Benefit Management Committee” throughout.

7.  Effective January 1, 2005, the definition of “Key Employee” is replaced with
the following:

“Specified Employee” means a “specified employee” as defined under written
guidelines adopted by the Company, which comply with Section 409A of the
Internal Revenue Code and any regulations promulgated thereunder.

And any references to “Key Employee” are replaced with “Specified Employee”
throughout.

8.  Effective January 1, 2005, a new definition of “Nonforfeitable Circumstance”
is added as follows:

“Nonforfeitable Circumstance” means:

 

  (a) an absence from employment due to a reduction of the work force or layoff
by the Company, Subsidiary or Affiliate due to lack of work; or

 

  (b) total and permanent disability as defined by Internal Revenue Code 409A
and regulations thereunder; or

 

  (c) any termination of service or release instituted by a participating
employer (including termination due to the sale of a Subsidiary) that is not due
to a discharge or dismissal; or

 

  (d) a Participant has attained three years of Continuous Service; or

 

  (e) a Participant is eligible for Retirement; or



--------------------------------------------------------------------------------

  (f) a Participant’s death.

9.  Effective January 1, 2005, a new definition of “Retirement” is added as
follows:

“Retirement” means termination of employment after either:

 

  (a) becoming eligible for a normal or early retirement type under a qualified
pension plan of the Company, a Subsidiary or Affiliate; or

 

  (b) if not eligible to participate in a qualified pension plan pursuant to the
above subsection (a) , attaining either:

 

  (i) age 55 and completing 10 or more years of Continuous Service; or

  (ii) age 65 and completing three or more years of Continuous Service.

10.  The definition of “Savings Plan” is amended by replacing the first sentence
with the following:

“Savings Plan” means the Alcoa Savings Plan for Non-Bargaining Employees, and/or
the Alcoa Savings Plan for Subsidiary and Affiliate Employees, as they are now
in existence or as hereafter amended.

11.  Effective January 1, 2005, a new sentence is added to the end of
Section 3.1 as follows:

Effective January 1, 2005, elections for salary reductions must be received by
the Plan in the year before such salary is earned, and such election is
irrevocable.

12.  Effective January 1, 2005, a new sentence is added to the end of
Section 3.3 as follows:

Effective January 1, 2005, such Incentive Compensation Deferral Credit elections
must be received by the Plan at least 6 months before the end of the year in
which they are earned, and such election is irrevocable.

13.  Effective January 1, 2009, a new sentence is added to Section 7.1 (b)(ii)
as follows:

Effective January 1, 2009, such transfers from Alcoa Stock Fund may be made
daily.

14.  Effective January 1, 2009, a new sentence is added to Section 7.1(c)
(ii) as follows:

Effective January 1, 2009, such transfers from Alcoa Stock Fund may be made
daily regardless of the Participant’s years of plan participation or length of
time the Matching Company Credits have been in the Participant’s account.

15.  Effective January 1, 2008, the first paragraph of Section 8.1 is amended
and restated as follows:



--------------------------------------------------------------------------------

Except as otherwise specified in this Article VIII, the amount of Credits in a
Participant’s account shall be distributed to the Participant upon his or her
termination of Continuous Service, unless the Participant has the legal right to
be reemployed either through contract or statute. If at the time of the
distribution, the Participant’ has incurred a Nonforfeitable Circumstance, the
Participant shall receive all Matching Company Credits and Employer Contribution
Credits, which have been credited to his or her account. If the Participant has
not incurred a Nonforfeitable Circumstance, the Participant will forfeit his or
her right to receive all Matching Company Credits and Employer Contribution
Credits contributed to his or her account.

16.  Effective January 1, 2009, the first word of the first paragraph of
Section 8.3 “Prior” is replaced with: “For Pre-2005 Credits, prior”.
Additionally, the last word of Section 8.3, “Participant” is replaced with
“Eligible Employee” and the following is added as a new paragraph:

If a Participant has irrevocably elected to receive annual installments
following Retirement or is receiving annual installments, for either Pre-2005 or
Post-2004 Credits, and is subsequently reemployed by the Company on or after
January 1, 2009, such annual installments shall continue regardless of
reemployment or reinstatement of Continuous Service. Credits and Earnings
Credits thereon accrued during the term of reemployment will be distributed
separately upon subsequent termination.

17.  Effective January 1, 2009, the last sentence in Section 8.4 is replaced
with the following:

In the event a Beneficiary dies prior to receiving all the annual installments
which he or she is entitled to receive from this Plan, any remaining
installments will be distributed as soon as administratively practical in a lump
sum to the Beneficiary’s designated Beneficiary, or if there is no designated
Beneficiary, then to the Beneficiary’s estate.

18.  Effective January 1, 2005, Section 8.6 is amended by adding the following:
“except as provided in a qualified domestic relations order.”

19.  In all other respects, the Plan is ratified and confirmed.